Appeal from a decision of the Workmen’s Compensation Board which reversed the decision of a referee and disallowed a claim for death benefits. Decedent was employed as a janitor by the New York Public Library. He died of a heart attack on February 21, 1950. It is alleged that the fatal attack was brought on by strain and effort incident to sweeping a sidewalk in front of the employer’s premises. Decedent had a pre-existing heart condition of a serious nature. The issue of causal connection was contested and there is substantial evidence to sustain the finding of the board that the decedent’s death was not the result of an accident. Decision unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.